I.         ‘~
      *I
         h                                                                                                                                            :
      .a..
        ,‘        - .;. ._ :                                                                                                                                                    :
      I -3
             _’                    ‘_
       (                     .‘~               OFFICE
                                                    OF                       TNti A’ITORNEy                                GENE-                 OF m
                                                                                                                                                                               1 ...‘-.I.”
    J.-&u&&                                                                                                   AUSTIN

                                                                                                               ._’             ~
       ,                                                                                                                                         _.
             ..   ‘. :       ;. ._                                                                                         i
                                 .-.      :
                                                                                                                                                                            .    :
                                        . :.                                                                                                                                ..,’
:     .,        honorable Ben T.’Gem                                                            :                                  :.                                         .,‘.
                                                                                                                                                                           .: .,
.*.          . nistrld iittornsv
              .. 90th Jtidicinl
                ,~rockenrii?ge,




                         .
                             ...




                             ,
                    :              zstion? In 0tt;ormords clsesthe assessor-collector
                                   have power, regardltiea‘Of the wishes of the (hIli&i-
                                   sioncm*  Court, to sst  tha valuatisnmoil ths prOp0l’ty
                                   sna collect the tnxes on the vuluation set by fii;r??
                                                :       .       ‘.
                                                                                                                                                               -.

                                                                                 :.
                                                            -            .‘..’
                                                                                                          .
                                                                                                                                                          ‘;
                                                                         ”                ‘..                                                                       ~Ai_
                                                                                                               .
                                                    .
                                                                                                                       -

                                                                                      ”                                            :         *



                                                                     .

                                                                                                    . .                        .        .:
                                                                       952



    HdnOXab~e~.~eil
                 J, Dsan, Page 2.             .         1:_
                                                        ;   ..


               m(b),Lf it is necessflryfor the Commission'ers~
         Court to pass on the assescment, can the ContiiBsloners*
.        Court_pass on the assoscmentat any time,
                                             -     or is it re-
         qulX*a t0 pa.38on SUCIIassessment cnky when It is ccn-
         vaned 3s R board ofe~uolization at therczular time
         set hy~statute?"
               In the 'event-ana ssesrment has been set aside by the
    district court, the re-sssossmentmust proceed in accordance
    ~withArticle 7346 et seq. Xlectro Indepekont :chool.Mat, v.
    --- ~ __--~_~ _-. ~-     _~ pi-Dist.of Jmrson    county i-. '
    ho&h. 134 Peex.222, 134 2. Z. (Zd) 1035; Oeyanes v. Tabas~co
    Ccnsoi. Independent-SchoolD$t;, $4 3. ;'I.(2d) 537, wrJ
    of errcr re?&eed.
               pienow quote the applicable statutes:      I
                 mkrticlo 7346. xhonevsr any commissionerscourt
         shall discover through n&ice frownthe tax col;ector         .,.          .
         or otherwise that any resl pro;;ertyhae been omitted.
         from  the  tax   rolls for any pear or years since 1884,
         or shall IIn& that any previous assessmentson any real
         -property; for the years mentioned are invalid, or have.            ~.
         'been%leclaredinvalid for any reascn.bg any district ._ _,           .
         courtin a suit to enforce,93       colLection of tares on,
         ealQ propertios, they my, at o?lymeting of the court,
         ardor a list of such.pro~ertissto be made in tri?li-
         cate and fix a compensationtherefor; the said list to
         'ShoWa complete doscrlption of suoh propertlc,s    and for          .
         what years such prowrties were omitted from the tax
         rolls, or for what sears the assessmentsare-found to be
         invalid an& should be cancel.ednni:ra-assessed,OS tc.have
         been declared invalid and tbercby canceled by any district
         court   in a cult to enforce the collection of tuxca. Ho re-
         assensman't    of any property shall'be hold agains.tany inno-
         cent,purchaser of tha 'sameif the tax records of any county
         fail to, sfiowany os?essment (for any year so m-assessed)
         by.which said property can be identifiod,cndttat the tascs
         tireunpaid. yha above oxceptio:I,    wit!:the same limitation,
         shall.alscapply iisto all past judcxnts of district courts
         cancolin~ invalid assessmeiits.    Acts 1905, p. 318.
               ~~~rticlo7347. *?hensaid list has been so made up,
         the coxxinzionerssourt may',at eay meeting, order a
         cancellationof such prcpertiea insaid list that are
         shcnn to have boon proviorlslyassessed, but which assess-
         ment.saro,f0und to be invalid and have-ni.tbeen,canoeled
                                                                          953
.. . ,'~'ao&able,Bsn~~. Dean, Face 3.


     '.    by ani        former order of the comisslonsrs dourt, or by
              decree of any district court; and shall thon refer
    ..' '.suchlist ol properties to be sssessed or re-asses-
              sed to the tax assessor ?~hoshall 2roceod at     once
             ~to w&e an azsesmmt of 011 said pro!;artics,       frox
       ,      the data Given-by said I.ist(the oerti?icato of the
              Coagtroller as-to esscssmcnts or re-assessmnts mde
              by the tsx assessor shall not be nocesssry as required
          -~ under 4rticl.c7207, but he ~ball furnish all blank
              forms needed, that unifornity my be he6 in 311 coun-
         .~'..tiris)  , ,andwhen cozxplctedshall subr,itthe sake to the
           : ~comissioners court, who shall pass upon the ,valuations
              fixed by hia; and, %hen approve5 as to the valu::s,shall
              cause the taxes to be computed and extended at the tax
         ... rate in effeot for eech separate year motioned in said.
 .~     ,_ list; and, in atiditionthereto, shall cause to,be added
             a penalty mual in amount to that ?;ouldbe six.per oont
              Interest to'tha dnto of ranking said list frosttho date
              such propertieswould have .bcendelinquuanthad sane been'
         ...y.properly     rendered by the
                                      osim?r     thosoof at the tine and
              for the years stated in said list; _nrovided,that the
              certificate     of.any tsx oolleotor given during;histern

          I:'of office that all taxes have been paid to the date of
              suoh certiffcate on any certain ~ioco 02 property, v;hich
           . is fully described in such certifficate,     or if the tax.
              rolls or asy county fail..toshkk-any osseasnents against
              such Eroperty sufficfent to ideh'tifyit, nnO   t&t    the
           ~,;sam$   was  mpaid at the dates such rolis.my havebeen
             era;ninedto ascertain the condition of any pro,.ertyas             i
             to taxes unp3id;this shall be a bar to any re-esoess;
             spentof such groperty'undorthis lax fox anyyears prior.
             to the date of such certificate,or such axsninations;~
            :.prorided,that the property rel"orredto, when rc-assassed,
              shall be held by an in.:ocontpurchaser, who has relied up-
             on tho correctness of such certificate, or the tax rolls
    ~.       herotoforo referred to. ItI,*                           1
                      The above~statutasare clear end uheq.uivocal   with the
     possible exception as to th:L'       .tlrxwhen the ~oznissioners@Gourt
     should meet as a bO3X'dOf eoU3lizatioU.Articla 7205 SQtS the
     time adsthe second ?.:osday       iU Lay or as soon theresifteraa pxc-
     ticabls before the first day of Jme, wh3rsas          i?rticle7346 et
     soq allows it to noet 3t any tim for the purposes set out there-
     in.
                The ststutas contained 1s Chapter 11, Title 122,
    ‘i?.C. s. 1925 (Article 7346 et saq) are ap~licabla only~*in
     certtiin.coaes"end hen npplicob1.ethe;!sust.Govap. Ceyancs
    v. ‘A'ebsscoConsol. yndepandent :chool Gist., oupra. '~>%reforc,
in our opinion the Coizzissionors*Court I& psss on the re-
assessment at any tfm and is not required to wait until the
regular time set by-Article 7206.
           $ZStrust that the above sufficientlyansmrs the
queitions asked.           ,i'
      .                                YOUrS Qery t&y
                                          _’
                      .                                                                   ATTOIZUY GX:m%'(AL
                                                                                                           OF 'E!DS


                                                                                    ~..   -*
                                                                     .' ..;
                                                                          .~                        ::        Voodros Edwards
                                                                                                                   assistant




         .:
                                                                 :   .   .
                                                                                               .:
         1 ;                ‘,.
                                                     .. .   --
                                                                             .. .
          S.>         ;I.

               -1     ‘.              I   pi
    .:
                                                                                                         I
                                  I

                    ..~.                       ,..
                                                                                                             ‘.




              ;...                             :..



                                                                             .